NONPRECEDENTIAL DISPOSITION
                                   To be cited only in accordance with
                                           Fed. R. App. P. 32.1




               United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois  60604

                                     Submitted August 24, 2010
                                     Decided September 10, 2010

                                                Before

                                       RICHARD A. POSNER, Circuit Judge

                                       ANN CLAIRE WILLIAMS, Circuit Judge

                                       JOHN DANIEL TINDER, Circuit Judge
No. 10‐1281

UNITED STATES OF AMERICA,                                Appeal from the United States
          Plaintiff‐Appellee,                            District Court for the Eastern
                                                         District of Wisconsin
          v.
                                                         No. 2:99‐cr‐00211‐LA‐1
YOGESH SHAH,
          Defendant‐Appellant.                           Lynn Adelman, Judge.



                                             O R D E R

        After  we  reversed  the  judgment  with  instructions  to  resentence,  559  F.3d  643  (7th
Cir.  2009),  the  defendant  was  resentenced,  and  again  appealed.  His  lawyer  has  filed  an
Anders brief and moved to dismiss the appeal as frivolous; he has responded.

       On remand the judge had imposed a below‐guidelines sentence of 108 months, the
practical  equivalent  of  time  served.  The  defendant  has  been  released  from  custody  and
removed  to  India.  His  convictions,  which  are  not  at  issue,  render  him  inadmissible  to  the
United  States;  he  has  served  his  prison  sentence;  and  the  amount  he  has  been  ordered  to
pay in restitution is uncollectable. Even if the appeal is not moot, it is entirely frivolous, as
explained in great and lucid detail in the Anders brief filed by the federal defender.

       The motion is granted and the appeal DISMISSED.